DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, and 5 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 108041014).
Regarding claims 1 – 3, Zeng discloses a drone (Fig. 1), comprising: a fuselage (1) comprising: an upper layer comprising a plurality of upper support rods (3) arranged horizontally; and a lower layer comprising a plurality of lower support rods (13) arranged horizontally, wherein the plurality of upper support rods correspond to the plurality of lower support rods; a plurality of propellers (6, 16) respectively arranged at terminal ends of the plurality of upper support rods; a plurality of motors (4, 14) corresponding to the plurality of propellers, each motor being arranged under the corresponded propeller and driving the corresponded propeller; a solar cell module (2) being fixed above the upper layer to provide a power for the drone to fly; a flight control device (program control device) controlling a flight and an attitude of the large drone. Zeng fails to disclose a wheelbase of the fuselage is greater than 60, 80, or 160 cm, and the wheelbase is defined as a maximum distance between shafts of the plurality of propellers. However, it would have been an obvious matter of design choice to have a wheelbase of the fuselage that is greater than 60, 80, or 160cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 5 and 6, Zeng fails to teach that a distance between the upper layer and the lower layer is from 1/24 to 1/2 of the wheelbase or, that a distance between the upper layer and the lower layer is from 1/12 to 1/4 of the wheelbase. However, it would have been an obvious matter of design choice to have a distance between the upper and lower layer as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Zeng fails to teach that the number of the upper support rods, the number of the lower support rods, the number of the propellers, and the number of the motors are four. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have four upper support rods, four lower support rods, and four propellers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Zeng fails to discloses that a generated power per unit weight of each solar cell is greater than 0.25 W/g. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a solar cell whose generated power per unit weight is 0.25 W/g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 9, Zeng fails to teach that the plurality of upper support rods and the plurality of lower support rods are made of carbon fiber. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use carbon fiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, carbon fiber is known to have a high strength to weight ratio.
	Regarding claim 10, Zeng fails to teach that the large drone further comprises a backup battery, and the fuselage further comprises a lower support piece, and wherein one ends of the lower supporting rods are connected to the lower supporting piece, and the backup battery is disposed on the lower support sheet. However, Examiner takes Official Notice that a backup battery is very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a backup battery in Zeng’s drone in order to allow for continuous operation of the drone in the event of the primary battery’s power loss.
Regarding claim 11, Zeng fails to disclose the location of the flight control device. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the flight control device on an upper support piece of the drone, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Zeng fails to teach that a total weight of the large drone is less than or equal to 3500 g after deducting a weight of the solar cell module. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to keep the weight of the drone equal to or below 3500 g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 108041014) in view of Zhang (CN 107187592).
Regarding claim 4, Zeng fails to teach that the fuselage further comprises a plurality of longitudinal support rods between each couple of one upper support rod and one lower support rod, and two ends of each of the longitudinal support rods are respectively connected the upper support rod and the lower support rod. However, Zhang discloses a drone frame (Fig. 4, 5) wherein a plurality of longitudinal support rods (134) are placed between each couple of one upper support rod and one lower support rod. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include these support rods in the frame of Zeng in order to provide additional support to the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642